Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 14, 15, 19, 21, 22, 27, 31, 32, 35, 40, 41, 45, 47 and 48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2016/075622 (Simless).
Regarding Claim 1, Simless discloses a communication device including a virtual subscriber identify module (SIM) configured to operate over multiple wireless telephone and internet protocol (IP) networks (figure 7 element 704 for having a virtual SIM card that is capable of polling neighboring towers element 702 [multiple wireless telephone networks] with page 14, lines 20-37 for having the automated switching of networks for a connected device such as an loT device), the communication device comprising: a virtual subscriber identify module (SIM) (page 14, lines 20-37 for having a  
Regarding Claim 5, Simless discloses wherein the processor is configured to switch mobile network operators in response to receiving a request from a remote server (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second 
Regarding Claim 6, Simless discloses wherein the processor is configured to switch mobile network operators in response to receiving a request from a remote server (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network using automated switching procedures to a network with the best signal strength or lowest cost); the processor is configured to receive in the request from the remote server (page 10, lines 25-35 for getting a proactive request from the MNO server to update session information for switching networks), the second one of the plurality of MNO profiles upon assessing that the second one of the plurality of MNO profiles is not stored in the virtual SIM (page 10, lines 15-30 for using the profile manager to install a profile [profile not stored on the virtual SIM] using the eUICC and MNOHUB server for authentication with page 8, lines 22-37 for getting profile data based on location and signal strengths for cell towers to identify virtual SIMs corresponding to a network).
Regarding Claim 9, Simless discloses the processor is configured to compare performance of the communication device communicating over the plurality of mobile telephone networks and the plurality of IP networks (page 14, line 20-35 for determining if the first network signal is weak [comparing for performance] and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network) and to switch mobile network operators upon detecting that the communication device would achieve superior performance operating over the second one of the plurality of MNO profiles than it would operating over the first one of the plurality of MNO profiles (page 15, lines 1-20 for polling different network to determine if the current SIM is associated with the best network and identifying other networks to evaluate [compare performance) and switch to the best network [superior performing network] using different MNOs).
Regarding Claim 14, Simless discloses a physical SIM card (page 7, lines 30-37 for virtualizing a physical SIM card using eUICC that are embodied in either hardware or software to connect loT devices and cellular telephones), wherein the processor is configured to switch between operating the virtual SIM and physical SIM card for connecting over the multiple wireless telephone and internet protocol (IP) networks (page 7, lines 20 -37 for using a series of SIM cards stored in the eUICC as part of a virtual SIM management platform [processor means] to determine the variety of MNOs for using the virtual SIM to connect both loT and cellular telephone devices). 
Regarding Claim 15, Simless discloses the processor is configured to switch between operating the virtual SIM and physical SIM card by using a virtual router (page 7, lines 30-37 for virtualizing a physical SIM card using eUICC that are embodied in either hardware or software to connect loT devices and cellular telephones).
Regarding Claim 19, Simless discloses a server for triggering communication devices to simultaneously switch mobile networks for wireless telephone and internet protocol (IP) networks (figure 7 element 704 for having a virtual SIM card that is capable of polling neighboring towers element 702 [multiple wireless telephone networks] with page 14, lines 20-37 for having the automated switching of networks for a connected device such as an loT device), the server comprising: one or more memories configured to store (page 14, lines 20-37 for having a SIM in a connected device such as an loT device and using the virtual SIM to scan networks while using a MNO for facilitating network access with page 3, lines 15-30 for virtualizing the physical SIM cards for loT application to get best value mobile communications with page 7, lines 1-25 for using computer readable memories and computer programs to implement specified with communication devices such as smart phones and tablets as well as the MNO HUB server), for each communication device, a plurality of mobile network operator (MNO) profiles (page 14, lines 20-37 for the virtual SIM having an association with an MNO profile such as element MNO1 and MNO2 with page 7, lines 20-35 for having a virtual SIM platform that communicated with a variety of MNO's for several available networks elements A-D), each MNO profile in the plurality of MNO profiles comprising a unique telephone network identifier for enabling communication over a distinct one of a plurality of mobile telephone networks (page 14, lines 20-37 for using a virtual SIM and an MNO profile such as MNO1 associated with a first network [mobile telephone network) and MNO2 that communicate with a second identified network that is identified [network identifier] using a scan to facilitate connection with a second network with a stronger signal) and a unique IP network identifier for enabling communication over a distinct one of a plurality of IP networks (page 14, line 20 to page 15, line 17 for having means to identify network [network identifier means] and switching to the best network using an automated switching procedure to allow for switching to the best network based on signal strength or lowest cost); and one or more processors configured to generate a request for a communication device to switch mobile network operators for the wireless telephone and internet protocol (IP) networks (page 14, lines 20-37 for allowing for the loT [internet protocol] device to automate network switching procedures from a first network associated with MNO1 and a second network associated with MN02 [mobile telephone networks associated with cell towers], also page 10, lines 15-37 for allowing the automated switching of networks building in to the connected device by using different MNO profiles in the eUICC using the commands of creating, installing, and deleting profiles) by triggering the communication device to change an MNO profile from a first one of the plurality of MNO profiles simultaneously enabling communication over a first one of the plurality of mobile telephone networks and a first one of the plurality of IP networks (page 14, lines 20-35 for connecting the client device to a first network associated with MNO 1 and determining if the signal is weak using automated [simultaneously enabled communication] switching procedures performed by a connected device while scanning networks based on signal strength and using the MNO profile to facilitate the access of the network using a virtual SIM card) to a second one of the plurality of MNO profiles simultaneously enabling communicating over a second one of the plurality of mobile telephone networks and a second one of the plurality of IP networks (page 14, line 20-37 for having an automated switching procedure for networks performed by a connected loT device where determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and facilitate connection to the second network).
Regarding Claim 21, Simless discloses the one or more processors are configured to determine (page 10, lines 25-35 for getting a proactive request from the MNO server to update session information for switching networks) that the second one of the plurality of telephone or IP networks would provide the communication device with superior connectivity performance than would the first one of the plurality of telephone or IP networks (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network using automated switching procedures to a network with the best signal strength or lowest cost). 
Regarding Claim 22, Simless discloses the one or more processors are configured to send in the request to the communication device (page 10, lines 25-35 for getting a proactive request from the MNO server to update session information for switching networks), the second one of the plurality of MNO profiles upon assessing that the second one of the plurality of MNO profiles is not stored in the communication device (page 10, lines 15-30 for using the profile manager to install a profile (profile not stored on the virtual SIM) using the eUICC and MNOHUB server for authentication with page 8, lines 22-37 for getting profile data based on location and signal strengths for cell towers to identify virtual SIMs corresponding to a network).
Regarding Claim 27, Simless teaches a method for a communication device with a virtual subscriber identify module (SIM) to operate over multiple wireless telephone and internet protocol (IP) networks (figure 7 element 704 for having a virtual SIM card that is capable of polling neighboring towers element 702 [multiple wireless telephone networks] with page 14, lines 20-37 for having the automated switching of networks for a connected device such as an loT device), the method comprising: storing in a virtual SIM (page 14, lines 20-37 for having a SIM in a connected device such as an loT device and using the virtual SIM to scan networks while using a MNO for facilitating network access with page 3, lines 15-30 for virtualizing the physical SIM cards for loT application to get best value mobile communications), which mimics the operation of a physical SIM card (page 14, lines 20-37 for using a virtual SIM to connect with an MNO to access a network [similar to the operations of a physical SIM card with figure 7 step 704 for determining if the virtual SIM needed for the network is downloaded on the device), a plurality of mobile network operator (MNO) profiles (page 14, lines 20-37 for the virtual SIM having an association with an MNO profile such as element MNO1 and MNO2 with page 7, lines 20-35 for having a virtual SIM platform that communicated with a variety of MNO's for several available networks elements A-D), each MNO profile in the plurality of MNO profiles comprising a unique telephone network identifier for enabling communication over a distinct one of a plurality of mobile telephone networks (page 14, lines 20-37 for using a virtual SIM and an MNO profile such as MNO1 associated with a first network [mobile telephone network] and MNO2 that communicate with a second identified network that is identified [network identifier) using a scan to facilitate connection with a second network with a stronger signal) and a unique IP network identifier for enabling communication over a distinct one of a plurality of IP networks (page 14, line 20 to page 15, line 17 for having means to identify network [network identifier means] and switching to the best network using an automated switching procedure to allow for switching to the best network based on signal strength or lowest cost); and in a processor, switching mobile network operators for the wireless telephone and internet protocol (IP) networks (page 14, lines 20-37 for allowing for the loT [internet protocol) device to automate network switching procedures from a first network associated with MNO1 and a second network associated with MNO2 [mobile telephone networks associated with cell towers], also page 10, lines 15-37 for allowing the automated switching of networks building in to the connected device by using different MNO profiles in the eUICC using the commands of creating, installing, and deleting profiles) by changing the MNO profile from a first one of the plurality of MNO profiles simultaneously enabling communication over a first one of the plurality of mobile telephone networks and a first one of the plurality of IP networks (page 14, lines 20-35 for connecting the client device to a first network associated with MNO 1 and determining if the signal is weak using automated [simultaneously enabled communication] switching procedures performed by a connected device while scanning networks based on signal strength and using the MNO profile to facilitate the access of the network using a virtual SIM card) to a second one of the plurality of MNO profiles simultaneously enabling communicating over a second one of the plurality of mobile telephone networks and a second one of the plurality of IP networks (page 14, line 20-37 for having an automated switching procedure for networks performed by a connected loT device where determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and facilitate connection to the second network). 
Regarding Claim 31, Simless teaches wherein switching mobile network operators comprises switching mobile network operators in response to receiving a request from a remote server (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network using automated switching procedures to a network with the best signal strength or lowest cost), and receiving the request comprises receiving the request in response to the server determining (page 10, lines 25-35 for getting a proactive request from the MNO server to update session information for switching networks) that the second one of the plurality of telephone or IP networks would provide the communication device with superior connectivity performance than would the first one of the plurality of telephone or IP networks (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network using automated switching procedures to a network with the best signal strength or lowest cost). 
Regarding Claim 32, Simless teaches wherein switching mobile network operators comprises switching mobile network operators in response to receiving a request from a remote server (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network using automated switching procedures to a network with the best signal strength or lowest cost), and receiving the request comprises receiving in the request from the remote server (page 10, lines 25-35 for getting a proactive request from the MNO server to update session information for switching networks), the second one of the plurality of MNO profiles upon assessing that the second one of the plurality of MNO profiles is not stored in the virtual SIM (page 10, lines 15-30 for using the profile manager to install a profile [profile not stored on the virtual SIM) using the eUICC and MNOHUB server for authentication with page 8, lines 22-37 for getting profile data based on location and signal strengths for cell towers to identify virtual SIMs corresponding to a network).
Regarding Claim 35, Simless teaches comparing performance of the communication device communicating over the plurality of mobile telephone networks and the plurality of IP networks (page 14, line 20-35 for determining if the first network signal is weak [comparing for performance] and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network) and switching mobile network operators upon detecting that the communication device would achieve superior performance operating over the second one of the plurality of MNO profiles than it would operating over the first one of the plurality of MNO profiles page 15, lines 1-20 for polling different network to determine if the current SIM is associated with the best network and identifying other networks to evaluate (compare performance] and switch to the best network [superior performing network] using different MNOs).
Regarding Claim 40, Simless teaches switching between operating the virtual SIM and a physical SIM card for connecting over the multiple wireless telephone and internet protocol (IP) networks (page 7, lines 20 -37 for using a series of SIM cards stored in the eUICC as part of a virtual SIM management platform (processor means] to determine the variety of MNOs for using the virtual SIM to connect both loT and cellular telephone devices). 
Regarding Claim 41, Simless teaches switching between operating the virtual SIM and physical SIM card comprises using a virtual router (page 7, lines 30-37 for virtualizing a physical SIM card using eUICC that are embodied in either hardware or software to connect loT devices and cellular telephones).
Regarding Claim 45, Simless teaches a method for triggering communication devices to simultaneously switch mobile networks for wireless telephone and internet protocol (IP) networks (figure 7 element 704 for having a virtual SIM card that is capable of polling neighboring towers element 702 [multiple wireless telephone networks) with page 14, lines 20-37 for having the automated switching of networks for a connected device such as an loT device), the method comprising: storing in one or more memories for each communication device (page 14, lines 20-37 for having a SIM in a connected device such as an loT device and using the virtual SIM to scan networks while using a MNO for facilitating network access with page 3, lines 15-30 for virtualizing the physical SIM cards for loT application to get best value mobile communications with page 7, lines 1-25 for using computer readable memories and computer programs to implement specified with communication devices such as smart phones and tablets as well as the MNO HUB server), a plurality of mobile network operator (MNO) profiles (page 14, lines 20-37 for the virtual SIM having an association with an MNO profile such as element MNO1 and MNO2 with page 7, lines 20-35 for having a virtual SIM platform that communicated with a variety of MNO's for several available networks elements A-D), each MNO profile in the plurality of MNO profiles comprising a unique telephone network identifier for enabling communication over a distinct one of a plurality of mobile telephone networks (page 14, lines 20-37 for using a virtual SIM and an MNO profile such as MNO1 associated with a first network [mobile telephone network) and MNO2 that communicate with a second identified network that is identified (network identifier] using a scan to facilitate connection with a second network with a stronger signal) and a unique IP network identifier for enabling communication over a distinct one of a plurality of IP networks (page 14, line 20 to page 15, line 17 for having means to identify network [network identifier means) and switching to the best network using an automated switching procedure to allow for switching to the best network based on signal strength or lowest cost); in one or more processors, generating a request for a communication device to switch mobile network operators for the wireless telephone and internet protocol (IP) networks (page 14, lines 20-37 for allowing for the loT (internet protocol) device to automate network switching procedures from a first network associated with MNO1 and a second network associated with MNO2 [mobile telephone networks associated with cell towers], also page 10, lines 15-37 for allowing the automated switching of networks building in to the connected device by using different MNO profiles in the eUICC using the commands of creating, installing, and deleting profiles) by triggering the communication device to change an MNO profile from a first one of the plurality of MNO profiles simultaneously enabling communication over a first one of the plurality of mobile telephone networks and a first one of the plurality of IP networks (page 14, lines 20-35 for connecting the client device to a first network associated with MNO 1 and determining if the signal is weak using automated [simultaneously enabled communication] switching procedures performed by a connected device while scanning networks based on signal strength and using the MNO profile to facilitate the access of the network using a virtual SIM card) to a second one of the plurality of MNO profiles simultaneously enabling communicating over a second one of the plurality of mobile telephone networks and a second one of the plurality of IP networks (page 14, line 20-37 for having an automated switching procedure for networks performed by a connected loT device where determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and facilitate connection to the second network).
Regarding Claim 47, Sim less teaches determining that the second one of the plurality of telephone or IP networks would provide the communication device with superior connectivity performance than would the first one of the plurality of telephone or IP networks (page 14, line 20 to page 15, lines 15 for determining if the first network signal is weak and then using the second MNO profile element MNO 2 to connect to a second network associated with MNO 2 and fetching a new virtual SIM that is associated with MNO 2 to facilitate connection to the second network using automated switching procedures to a network with the best signal strength or lowest cost). 
Regarding Claim 48, Simless teaches sending in the request to the communication device (page 10, lines 25-35 for getting a proactive request from the MNO server to update session information for switching networks), the second one of the plurality of MNO profiles upon assessing that the second one of the plurality of MNO profiles is not stored in the communication device (page 10, lines 15-30 for using the profile manager to install a profile [profile not stored on the virtual SIM) using the eUICC and MNOHUB server for authentication with page 8, lines 22-37 for getting profile data based on location and signal strengths for cell towers to identify virtual SI Ms corresponding to a network).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, 28, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/075622 (Simless) in view of US 2013/0231087 (O’Leary).
Regarding Claim 3, Sim less discloses the processor is configured to manage a provisioning request to switch only one of the telephone or internet protocol (IP) networks (page 14, lines 20-35 for connecting the client device to a first network associated with MNO 1 and determining if the signal is weak and page 9, lines 20-37 for using a trusted proxy client to grant access [provision a request] for a hub server and a profile to facilitate the secure self-provisioning of virtual SIM cards using a password and identify framework), and instead self-initiate a command to switch both of the telephone and internet protocol (IP) networks simultaneously (page 2, lines 5-15 for seamlessly [self-initiate) switch cellular networks without physically changing SIMs in an interoperable manner and page 4, lines 15-25 for switching cellular networks dynamically without human intervention). 
Simless does not explicitly disclose the processor is configured to block a provisioning request to switch only one of the networks individually, preventing an interruption in service to the other one of the telephone or internet protocol (IP) networks not specified in the provisioning request. O'Leary has a universal integrated circuit card with an active MNO profile (abstract) and discloses the processor is configured to block a provisioning request to switch only one of the networks individually (paragraph 4 7 for enabling and disabling different features based on the MNO profile including application requests for radio access and grouping applications only by enabled MNO profiles [blocking applications to act individually accessing the radio based on the MNO profile) with paragraph 49 for rejecting applications and access based on MNO profile data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Simless with the teaching of O'Leary for the purpose of allowing applications to access data and radio communications (O'Leary, paragraph 46-47).
Regarding Claim 10, Simless discloses the virtual SIM comprises files a relatively high security memory (page 5, lines 1-15 for using a random cryptographic key to secure communication and compare with a certificate stored on the eUICC [stored in memory) to register a chip with page 4, lines 15-25 for using a random cryptographic key that is known to the remote server [using a cryptographic key requires having a decryption means] using local certificates). 
Simless does not explicitly disclose a split memory and a relatively low security memory, wherein the relatively high security memory is configured for storing private information of the virtual SIM individual to a user or the communication device and the relatively low security memory is configured for storing public information generic across a plurality of virtual SIMs. O'Leary has a universal integrated circuit card with an active MNO profile (abstract) and discloses a split memory and a relatively low security memory (paragraph 26 for having a securely partitioned memory space [split memory) that is allocated for different uses by applications with means to partition different containers for each application based of the permitted function; paragraph 26 for having areas of the memory where different applications such as the Ministry of Health may contract to access MNO data using different subscriptions and paragraph 68 for having common portions [low security split memory section] that is not application or service specific [generic information]), wherein the relatively high security memory is configured for storing private information of the virtual SIM individual to a user or the communication device (paragraph 26 for partitioning memory by functions where there is a separate billing data or secure means with paragraph 67 for having restricted access for memory using tokens and credentials for authorizing actions [high security memory for the virtual SIM EUICC]) and the relatively low security memory is configured for storing public information generic across a plurality of virtual SI Ms (paragraph 26 for having areas of the memory where different applications such as the Ministry of Health may contract to access MNO data using different subscriptions and paragraph 68 for having common portions [low security split memory section] that is not application or service specific [generic information]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Simless with the teaching of O'Leary for the purpose of allowing applications to access data and radio communications (O'Leary, paragraph 46-47).
Regarding Claim 28, Simless teaches managing a provisioning request to switch only one of the telephone or internet protocol (IP) networks (page 14, lines 20-35 for connecting the client device to a first network associated with MNO 1 and determining if the signal is weak and page 15, lines 1-15 for determining what is the best network using poll results), and instead executing a command to switch both of the telephone and internet protocol (IP) networks simultaneously (page 2, lines 5-15 for seamlessly switch cellular networks without physically changing SI Ms in an interoperable manner and page 4, lines 15-25 for switching cellular networks dynamically without human intervention). 
Simless does not explicitly disclose the processor is configured to block a provisioning request to switch only one of the networks individually, preventing an interruption in service to the other one of the telephone or internet protocol (IP) networks not specified in the provisioning request. O'Leary has a universal integrated circuit card with an active MNO profile (abstract) and discloses the processor is configured to block a provisioning request to switch only one of the networks individually (paragraph 47 for enabling and disabling different features based on the MNO profile including application requests for radio access and grouping applications only by enabled MNO profiles [blocking applications to act individually accessing the radio based on the MNO profile) with paragraph 49 for rejecting applications and access based on MNO profile data). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Simless with the teaching of O'Leary for the purpose of allowing applications to access data and radio communications (O'Leary, paragraph 46-47).
Regarding Claim 36, Simless wherein the virtual SIM comprises files in a relatively high security memory (page 5, lines 1-15 for using a random cryptographic key to secure communication and compare with a certificate stored on the eUICC (stored in memory) to register a chip with page 4, lines 15-25 for using a random cryptographic key that is known to the remote server (using a cryptographic key requires having a decryption means) using local certificates). 
Simless does not explicitly teach a split memory and a relatively low security memory, wherein the relatively high security memory is configured for storing private information of the virtual SIM individual Lo a user or the communication device and the relatively low security memory is configured for storing public information generic across a plurality of virtual SIMs. O'Leary has a universal integrated circuit card with an active MNO profile (abstract) and teaches a split memory and a relatively low security memory (paragraph 26 for having a securely partitioned memory space (split memory) that is allocated for different uses by applications with means to partition different containers for each application based of the permitted function), wherein the relatively high security memory is configured for storing private information of the virtual SIM individual to a user or the communication device (paragraph 26 for partitioning memory by functions where there is a separate billing data or secure means with paragraph 67 for having restricted access for memory using tokens and credentials for authorizing actions [high security memory for the virtual SIM EUICC)) and the relatively low security memory is configured for storing public information generic across a plurality of virtual SIMs (paragraph 26 for having areas of the memory where different applications such as the Ministry of Health may contract to access MNO data using different subscriptions and paragraph 68 for having common portions [low security split memory section] that is not application or service specific [generic information]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Simless with the teaching of O'Leary for the purpose of allowing applications to access data and radio communications (O'Leary, paragraph 46-4 7).
Claims 16 and 42 lack an inventive step under PCT Article 33(3) as being obvious over WO 2016/075622 (Simless) in view of 2007/02077798 (Talozi et al). 
Regarding Claim 16, Simless discloses the communication system as shown above. Simless does not explicitly disclose the plurality of MNO profiles includes a test SIM profile comprising an inactive subscription to a chosen MNO, which when executed causes the virtual SIM to mimic the operation of a test SIM card with the test SIM profile for validating the communication device on test equipment with communication simulated over the distinct one of the plurality of IP networks associated with the chosen MNO.  Talozi has a method of testing subscriber identify module applications (abstract) and discloses the plurality of MNO profiles includes a test SIM profile comprising an inactive subscription to a chosen MNO (paragraph 71 for using the SIM card and an inactive applet [subscription] to perform an initialization with means to determine if an application fails or is deselected by the host application), which when executed causes the virtual SIM to mimic the operation of a test SIM card with the test SIM profile (paragraph 67 for using SIM cards to test applications from different manufacturer for having SIM cards that are independent of application providers and paragraph 68 for testing SIM card on a virtual machine to determine the security enforcement for the API) for validating the communication device on test equipment with communication simulated over the distinct one of the plurality of IP networks associated with the chosen MNO (paragraph 68 for simulating a SIM card on a virtual machine determine application behavior and how both memory and security are managed). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sim less with the teaching of Talozi for the purpose of running applications that are development independently (Talozi, paragraph 67). 
Regarding Claim 42, Simless teaches the communication method as shown above. Simless does not explicitly teach the plurality of MNO profiles includes a test SIM profile with an inactive subscription to a chosen MNO, and further comprising executing the test SIM profile to cause the virtual SIM to mimic the operation of a test SIM card with the test SIM profile, and validating the communication device on test equipment with communication simulated over the distinct one of the plurality of IP networks associated with the chosen MNO.  Talozi has a method of testing subscriber identify module applications (abstract) and teaches the plurality of MNO profiles includes a test SIM profile comprising an inactive subscription to a chosen MNO (paragraph 71 for using the SIM card and an inactive applet [subscription] to perform an initialization with means to determine if an application fails or is deselected by the host application), which when executed causes the virtual SIM to mimic the operation of a test SIM card with the test SIM profile (paragraph 67 for using SIM cards to test applications from different manufacturer for having SIM cards that are independent of application providers and paragraph 68 for testing SIM card on a virtual machine to determine the security enforcement for the API) for validating the communication device on test equipment with communication simulated over the distinct one of the plurality of IP networks associated with the chosen MNO (paragraph 68 for simulating a SIM card on a virtual machine determine application behavior and how both memory and security are managed). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Simless with the teaching of Talozi for the purpose of running applications that are development independently (Talozi, paragraph 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641